Banke, Judge.
Appellant, jointly indicted with his wife, was convicted of burglary. He contends on appeal that the evidence is insufficient to support the verdict. The evidence showed that a business in Barnesville was unlawfully entered during the night of July 22 or the early morning hours of July 23, 1979, with the aid of a pair of bolt cutters, and that a metal box containing personal papers was taken. The evidence also showed that appellant’s wife leased a Toyota for the weekend on June 29,1979, which was repossessed by the lessor on August 2,1979, after efforts to have it returned voluntarily had failed. A pair of bolt cutters and the metal box taken from the Barnesville business were found in the Toyota. Appellant acknowledged that he and his wife had possession of and used the car during the period in question and that the bolt cutters belonged to him; however, he denied ever having seen the metal box. Held:
Submitted July 1, 1980
Decided July 16, 1980.
Harold E. Martin, for appellant.
E. Byron Smith, District Attorney, Kenneth Waldrep, Hal Craig, Assistant District Attorneys, for appellee.
“[W]hen the property alleged to be stolen is proven to be stolen property and the crime charged has been committed by someone, the recent unexplained possession of the stolen property by the defendant is a circumstance from which guilt may be inferred [cit.], that is, the defendant charged committed the theft proven. This being so, no further circumstances or direct proof showing the defendant committed the theft is necessary for a conviction.” Selph v. State, 142 Ga. App. 26, 29 (234 SE2d 831) (1977). The appellant admitted not only his use of the leased Toyota but that the bolt cutters found with the stolen box, themselves circumstantially incriminating, belonged to him. His sole explanation concerning the stolen box was that he had never seen it before. The jury was authorized on proper instructions to consider that explanation unsatisfactory. See Chubbs v. State, 204 Ga. 762 (51 SE2d 851) (1949).

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.